Citation Nr: 1043212	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-27 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for an acquired psychiatric 
disorder and, if so, whether service connection is warranted.  

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing loss 
and, if so, whether service connection is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1978 to March 1980.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The Board observes that the September 2007 rating decision denied 
service connection for prostate condition, heart condition, right 
hand injury, left wrist injury, arthritis of the neck, arthritis 
of the back, bilateral hearing loss, acquired psychiatric 
disorder and entitlement to special monthly compensation for a 
helpless child.  The Veteran filed a notice of disagreement with 
respect to the decision (except for entitlement to special 
monthly compensation) and the RO issued a statement of the case 
in August 2008.  In the September 2008 VA Form 9, the Veteran 
only expressed disagreement with the denial of service connection 
for an acquired psychiatric disorder.  The Board recognizes that 
the December 2009 supplemental statement of the case continued to 
list the aforementioned issues as though they were on appeal.  
However, in correspondence from the Veteran dated in January 
2010, the Veteran stated that he read the supplemental statement 
of the case and only disagreed with the denial of service 
connection for an acquired psychiatric disorder.  Therefore, the 
other issues are not before the Board at this time.  Nonetheless, 
with respect to the petition to reopen the claim of service 
connection for bilateral hearing loss, in a February 2010 
statement, the Veteran's representative stated that the Veteran 
was only appealing the issues of service connection for bilateral 
hearing loss and service connection for an acquired psychiatric 
disorder.  Although the Veteran did not timely perfect an appeal 
with respect to the denial of service connection for bilateral 
hearing loss, in light of the Veteran's representative's 
statement, received in February 2010, VA's actions by certifying 
the issue for appeal to the Board, and discussion of the issue 
during the July 2010 hearing, the Board finds that the issue was 
timely appealed and is currently on appeal.  Cf. Percy v. 
Shinseki, 23 Vet. App. 37, 46 (2009) (holding that, where the 
issue was treated by VA as if it were timely perfected for more 
than five years before the untimeliness was raised by the Board 
in the first instance, any issue concerning the timely filing of 
the substantive appeal was waived by VA).  

In a January 2010 rating decision, the RO granted service 
connection for tinnitus, assigning a 10 percent disability 
rating, effective October 19, 2009.  The Veteran submitted a 
timely notice of disagreement with respect to the assigned 
effective date.  In a March 2010 rating decision, the RO granted 
an effective date of December 15, 2006.  The Veteran did not 
submit a notice of disagreement with respect to the March 2010 
rating decision and, therefore, the issue is not before the Board 
at this time.  

In July 2010, the Veteran testified in a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
associated with the claims file and has been reviewed.  After the 
hearing, the appellant submitted additional evidence to the 
Board, along with a written waiver of initial RO review of this 
evidence.  See  38 C.F.R. § 20.1304 (2010).

The issues of entitlement to service connection for a neck 
disorder, back disorder, left arm disorder, and wrist 
disorder have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over them 
and they are referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired 
psychiatric disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a July 1989 decision, the Board denied the Veteran's claim 
of entitlement to service connection for an acquired psychiatric 
disorder.  

2.  In a May 1988 decision, the RO denied the Veteran's claim of 
entitlement to service connection for bilateral hearing loss.  

3.  The evidence added to the record since the prior final 
denials of service connection for an acquired psychiatric 
disorder and bilateral hearing loss consists of relevant service 
department records not previously considered.

4.  The Veteran's left ear hearing loss preexisted his period of 
active service, but the most probative medical evidence shows 
that the Veteran's left ear hearing loss did not chronically 
worsen as a result of active service.

5.  The Veteran's right ear hearing loss did not manifest in 
service or within one year thereafter, and right ear hearing loss 
has not been shown to be causally or etiologically related to the 
Veteran's military service.
 

CONCLUSIONS OF LAW

1.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(c) (2010).

2.  The criteria for reconsidering the Veteran's claim of 
entitlement to service connection for bilateral hearing loss have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(c) (2010).

3.  The preexisting left ear hearing loss was not aggravated by 
active service.  38 U.S.C.A. § § 1131, 1153, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 
(2010).

4.  Right ear hearing loss was not incurred in active service and 
may not be presumed to be.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.   38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the Veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is necessary 
to substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice must 
include notice that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  

In this case, the Board finds that VA's duty to notify was 
satisfied by a letter sent to the Veteran in June 2007 with 
regard to the claims for service connection.  The letter 
addressed all of the notice requirements and was sent prior to 
the initial unfavorable decision by the AOJ in September 2007.    

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to the 
duty to assist claimants shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5103A(f).  To provide adequate notice with regard to a claim to 
reopen, VA must look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

The Board finds herein that reconsideration of the Veteran's 
claims of service connection for an acquired psychiatric disorder 
and bilateral hearing loss is required pursuant to 38 C.F.R. § 
3.156(c).  Accordingly, the notice requirements for reopening 
claims under Kent v. Nicholson, 20 Vet. App. 1 (2006), are moot.  
Furthermore, as the Veteran's claim for service connection for an 
acquired psychiatric disorder is being remanded for further 
development, any discussion with respect to VA's duties to notify 
and assist is not required.  

VA has also fulfilled its duty to assist the Veteran by obtaining 
identified and available evidence needed to substantiate the 
claim, including VA treatment records, service treatment records, 
private treatment records, and Social Security Administration 
(SSA) records.  The Veteran was afforded a VA examination in 
October 2009 with respect to his claim for service connection for 
bilateral hearing loss.  Concerning this, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The VA examiner performed a 
physical examination, reviewed all of the records in the claims 
file, considered the Veteran's statements, and provided a medical 
opinion with a supporting rationale.  Thus, the Board finds that 
the examination is adequate.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the Veteran in 
this case.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claim and did 
in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

I.	Petitions to Reopen

The Veteran filed a claim of service connection for a psychiatric 
disorder in March 1987.  The Veteran's claim was denied by an 
October 1987 decision due to failure to attend a VA examination.  
The Veteran filed another claim for service connection and the 
claim was reopened and denied by the May 1988 rating decision.  
The Veteran appealed the denial of service connection and the 
claim was denied by a July 1989 Board decision.  In the decision, 
the Board determined that the Veteran's acquired psychiatric 
disorder was not incurred in active service.  The decision is 
therefore final.  38 C.F.R. § 20.1100.  The Veteran's claim for 
service connection for bilateral hearing loss was denied by a May 
1988 rating decision.  The Veteran submitted a timely notice of 
disagreement with respect to the issue and the RO issued a 
statement of the case.  The Veteran appealed the denial of the 
claim for service connection for bilateral hearing loss and the 
RO issued a supplemental statement of the case in October 1988.  
Although the Veteran initially filed an appeal noting 
disagreement with the denial of the issue, in later 
correspondence, he made no mention of the hearing loss and only 
expressed disagreement with the other denials of service 
connection.  Therefore, the May 1988 rating decision became 
final.  38 C.F.R. § 20.1103.  

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108.  For applications filed after August 29, 
2001, as was the application to reopen the claim in this case, 
new and material evidence means evidence not previously submitted 
to agency decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an unestablished 
fact necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed 
claim, new and material evidence must be presented or secured 
since the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final disallowance.  
See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted evidence is 
generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence of 
witness).

However, at any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim, notwithstanding the requirement 
that new and material evidence must first be received.  38 C.F.R. 
§ 3.156(c).

In this case, additional relevant evidence associated with the 
claims file since the prior denials of service connection for 
bilateral hearing loss and acquired psychiatric disorder includes 
official service department records obtained by the RO.  It 
appears that at the time of the prior final denials, the Veteran 
submitted copies of his service treatment records and the RO did 
not receive the official service department records.  In 
September 2009, in conjunction with the current appeal, the RO 
requested the Veteran's official service department records which 
were subsequently received and associated with the Veteran's 
claims file.  In comparing the official service department 
records to the copies of the service records that the Veteran 
submitted at the time of the prior final denials, the Board 
observes that the newly submitted records include several records 
that were not previously included in the claims file.  The newly 
submitted records include the February 1980 report of medical 
history and several clinical records pertaining to psychiatric 
treatment.  Thus, pursuant to 38 C.F.R. § 3.156(c), these 
additional service department records received requires 
reconsideration of the claims for service connection and analysis 
of the claims in light of 38 C.F.R. § 3.156(a) is unnecessary.   

The claims of entitlement to service connection for an acquired 
psychiatric disorder and bilateral hearing loss may be 
reconsidered under a merits analysis despite the prior final 
Board decision and the May 1988 rating decision.  To this extent, 
the appeal is granted.  With respect to the claim of service 
connection for an acquired psychiatric disorder, the Board finds 
that additional development is required prior to adjudication and 
will be addressed in the remand portion below.   

II.	Service connection

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1131.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.   38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, 
there must be (1) competent evidence of the current existence of 
the disability for which service connection is being claimed; (2) 
competent evidence of a disease contracted, an injury suffered, 
or an event witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, 
medical evidence is required to meet the requirement that the 
evidence be "competent."  However, when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).

For the purpose of applying the laws administered by VA, impaired 
hearing is considered a disability when the auditory threshold in 
any of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz is 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  Further, the Court has indicated that the 
threshold for normal hearing is between 0 and 20 decibels and 
that higher thresholds show some degree of hearing loss.  Hensley 
v. Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a Veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at that 
time, he may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley, 5 
Vet. App. at 160. 

Organic disease of the nervous system such as sensorineural 
hearing loss will be presumed to have been incurred in or 
aggravated by service if it had become manifest to a degree of 10 
percent or more within one year of the Veteran's separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R.  
§§ 3.307, 3.309.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A.  § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).

Clear and unmistakable evidence is a more formidable evidentiary 
burden than the preponderance of the evidence standard.  See 
Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that 
'clear and convincing' burden of proof, while a higher standard 
than a preponderance of the evidence, is a lower burden to 
satisfy than clear and unmistakable evidence).  It is an 
'onerous' evidentiary standard, requiring that the no-aggravation 
result be 'undebatable.'  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., 
concurring in part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any increase in disability was due to the natural 
progress of the preexisting condition.  Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of 
law which requires such fact to be assumed from another fact or 
group of facts found or otherwise established in the action.  
Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the 
presumption of sound condition at entrance to service cannot be 
rebutted, the fact for which the presumption stands-- that is, 
that the Veteran was in sound condition at entry to service as to 
the disability for which he seeks service connection--must be 
assumed as a matter of law.  Accordingly, where the government 
fails to rebut the presumption of soundness under section 1111, 
the Veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Where a preexisting disease or injury is noted on the entrance 
examination, section 1153 of the statute provides that '[a] 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service, where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
natural progress of the disease.'  38 U.S.C.A.  § 1153; 38 C.F.R. 
§ 3.306(a).  For Veterans who served during a period of war or 
after December 31, 1946, clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity during 
service, and clear and unmistakable evidence includes medical 
facts and principles which may be considered to determine whether 
the increase is due to the natural progress of the condition.  38 
C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat Veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.   
38 C.F.R. § 3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating disease 
or other conditions incurred before enlistment, will not be 
considered service connected unless the disease or injury is 
otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

In this case, the Board finds that the Veteran had a preexisting 
left ear hearing loss.  The July 1978 entrance examination report 
shows audiometric findings with respect to the left ear as 
follows:  15 decibels (dB) at 500 Hertz (Hz), 15 dB at 1000 Hz, 
10 dB at 2000 Hz, 35 dB at 3000 Hz, and 25 dB at 4000 Hz.  
Although the Veteran did not have a left ear hearing loss 
disability for VA purposes, the October 2009 VA examiner reviewed 
the enlistment examination report and noted that the Veteran had 
a preexisting left ear hearing loss.  While the audiometric 
findings do not reveal a left ear hearing loss disability for the 
purposes of VA benefits, as noted in Hensley, the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS & 
TREATMENT 110- 11 (Stephen A. Schroeder et. Al. ed., 1988)).  As 
the left ear exhibited two auditory thresholds that are higher 
than 20 decibels, including a reading of 35 dB, and the October 
2009 VA examiner explained that the Veteran had preexisting left 
ear hearing loss on entrance to active service, the presumption 
of soundness does not apply and the Board finds that the hearing 
loss of the Veteran's left ear preexisted his period of active 
service.

As the Board finds that left ear hearing loss has been shown to 
have existed prior to the Veteran's entrance into active duty, 
the Board must next address whether this disability increased in 
severity or was aggravated during his period of active service.  
As noted, a preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306(a) (2010).

The Board has carefully reviewed the evidence of record, taking 
into account the manifestations of the disability that were 
recorded prior to, during and subsequent to service, as required 
by 38 C.F.R. § 3.306(b), and has found that, the preexisting left 
ear hearing loss was not aggravated during the Veteran's period 
of active service.  During the Veteran's period of active 
service, the Veteran was afforded an audiogram in January 1979 
after being exposed to noise.  The audiometric findings with 
respect to the left ear were as follows:  10 dB at 500 Hz, 5 dB 
at 1000 Hz, 0 dB at 2000 Hz, 30 dB at 3000 Hz, and 20 dB at 4000 
Hz.  In comparing the auditory thresholds of the left ear at 
entrance and in January 1979, the Board observes that the 
audiometric findings were essentially identical and did not show 
any upward shift of the auditory thresholds.  In addition, the 
Board observes that the Veteran did not complain of any hearing 
loss during active service.  The February 1980 separation 
examination report shows that the left ear audiometric findings 
were as follows:  5 dB at 500 Hz, 5 dB at 1000 Hz, 0 dB at 2000 
Hz, 25 dB at 3000 Hz, and 25 dB at 4000 Hz.  In comparing the 
auditory thresholds of the left ear at entrance and separation, 
the Board observes that the audiometric findings at separation 
are essentially identical or of less severity than the 
audiometric findings at entrance.  The report did not include any 
complaints of hearing loss.  The Board notes that the Veteran 
checked "don't know" when asked whether he had hearing loss.  
However, the Veteran checked "don't know" to a number of 
disabilities which were not shown in active service.  The Board 
acknowledges the Veteran's statement that he hurt his eardrum 
during service.  However, there is no evidence of this in the 
service treatment records and, as noted above, no worsening of 
the Veteran's preexisting left ear hearing loss per objective 
audiometric results.  In any event, the October 2009 VA examiner 
reviewed the service treatment records and the available medical 
evidence and opined that there were no significant increases in 
hearing loss for the left ear during active service.  There is no 
medical opinion to the contrary.  Thus, the evidence does not 
show that the Veteran's preexisting left ear hearing loss was 
aggravated by his period of active service.

The Board has considered the Veteran's statements regarding the 
worsening of his left ear hearing loss during service due to 
noise exposure.  The Veteran is competent to provide testimony 
concerning factual matters of which he has first hand knowledge 
(i.e., experiencing or observing noise exposure and left ear 
hearing loss problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 
Vet. App. 362 (2005).  Further, under certain circumstances, lay 
statements may serve to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability, or symptoms of disability, susceptible of 
lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the Veteran is not competent to say that his preexisting 
left ear hearing loss was permanently aggravated by active 
service.  A layperson is generally not deemed competent to opine 
on a matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

In light of the above, an increase in the severity of the 
Veteran's preexisting left ear hearing loss has not been shown 
and, consequently, aggravation cannot be conceded.  38 C.F.R. § 
3.306(b).  Therefore, the preponderance of the evidence weighs 
against service connection for left ear hearing loss and the 
claim is denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 53- 56 (1990).

In addition, the Board finds that service connection for right 
ear hearing loss is not warranted.  

The VA treatment records show that the Veteran currently has a 
right ear hearing loss disability.  38 C.F.R. § 3.385.  The 
Veteran contends that his current right ear hearing loss is 
related to noise exposure that he experienced during his military 
service.  Specifically, he testified that he worked on the flight 
line and he was around a lot of noise.  

The July 1978 entrance examination report shows audiometric 
findings were as follows:  5 dB at 500 Hz, 10 dB at 1000 Hz, 15 
dB at 2000 Hz, 25 dB at 3000 Hz, and 10 dB at 4000 Hz.  During 
the Veteran's period of active service, the Veteran was afforded 
an audiogram in January 1979 due to noise exposure.  The 
audiometric findings with respect to the right ear were as 
follows:  10 dB at 500 Hz, 0 db at 1000 Hz, 0 dB at 2000 Hz, 20 
dB at 3000 Hz, and 5 dB at 4000 Hz.  It was noted that the 
Veteran was given ear protection and that the protection was 
satisfactory.  The February 1980 separation examination report 
reveals audiometric findings as follows:  10 dB at 5000 Hz, 0 dB 
at 1000 Hz, 0 dB at 2000 Hz, 0 dB at 3000 Hz, and 25 dB at 4000 
Hz.  The Board acknowledges that the Veteran had one reading 
slightly above 20 decibels upon separation from service.  See 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  However, as will 
be described in detail below, there is no medical evidence 
relating the Veteran's current right ear hearing loss disability 
to active service.  Hensley, id.  Finally, the Board recognizes 
the Veteran's statements that he experienced a problem with his 
eardrum during service.  The August 1979 service treatment record 
shows that the Veteran complained of a right earache with some 
draining.  However, there was no indication of a problem with the 
Veteran's hearing and, as noted above, the Veteran's auditory 
thresholds were within normal limits upon separation in February 
1980.   

Approximately seven years after separation from active service, 
the Veteran was afforded a VA examination in December 1987.  The 
audiometric findings with respect to the right ear were as 
follows:  15 dB at 500 Hz, 15 dB at 1000 Hz, 15 dB at 2000 Hz, 
and 30 dB at 4000 Hz.  The Veteran had a speech recognition score 
of 92 percent.  Although the Veteran appears to meet the criteria 
for a right ear hearing loss disability in accordance with 
38 C.F.R. § 3.385 due to the speech recognition score, the 
examiner did not provide a diagnosis of right ear hearing loss.  

In a February 2008 private treatment record, the Veteran stated 
that he had hearing loss over the last twenty years and explained 
that his hearing had been getting worse this year.  He stated 
that he was exposed to loud noises in the military.  The 
audiologist listed an impression of high frequency sensorineural 
hearing loss.  

However, there is no competent medical evidence linking the 
Veteran's current right ear hearing loss disability to active 
service.  In this respect, the Veteran was afforded a VA 
examination in October 2009.  The examiner noted that a review of 
the Veteran's DD 214 indicated that the Veteran served with a 
primary military specialty of aircraft maintenance specialist.  
The Veteran contended that he had military noise exposure due to 
the occupation and, therefore, military noise exposure was 
conceded.  Despite the conceded military noise exposure, the 
examiner opined that it was less likely as not that the Veteran's 
hearing loss was caused by or a result of military noise 
exposure.  The examiner explained that although the Veteran 
experienced military noise exposure, he had normal hearing in the 
right ear at enlistment and at separation.  Furthermore, the 
examiner noted that the Institute of Medicine study in 2005 on 
military and noise exposure stated that there was no scientific 
evidence to support delayed onset of noise induced hearing loss.  

Here, the only evidence relating a current right ear hearing loss 
disability to active service is the Veteran's personal 
statements.  There is no indication in the record that the 
Veteran is a physician or other health care professional.  The 
Board acknowledges that lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a);  
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  For example, when a condition 
may be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  Barr v. Nicholson, 
21 Vet. App. 303, 309 (2007).  

Moreover, the Board is mindful that competent medical evidence is 
not necessarily required where the determinative issue in a case 
involves medical causation or a medical diagnosis.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009), citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); 
see also Barr v. Nicholson, 21 Vet App 303 (2007) (lay testimony 
is competent to establish the presence of varicose veins); 
Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike 
varicose veins or a dislocated shoulder, rheumatic fever is not a 
condition capable of lay diagnosis).  However, in this case, the 
Veteran is not providing statements related to the diagnosis of a 
simple disorder or about symptomatology but is instead rendering 
an opinion as to the etiology of his right ear hearing loss.  

Unlike the varicose veins in Barr or dislocated shoulder in 
Jandreau, a hearing loss disability is not a condition generally 
capable of lay diagnosis, although its symptoms, such as 
difficulty hearing, might be described by a lay person, nor is it 
the type of condition that can be causally related to military 
service without medical expertise.  Davidson, 581 F.3d 1313; 
Buchanan, 451 F.3d 1331; Jandreau, 492 F.3d 1372.  In this 
regard, the origin of a hearing loss disability is a matter of 
medical complexity and is often the subject of conflicting 
opinions even among medical professionals.  Thus, the Board 
concludes that, although the Veteran is competent to report 
symptoms he experienced while in service and after service, his 
statements as to the origin of a hearing loss disability do not 
constitute competent evidence.  As a layperson, he is not 
competent to provide evidence that requires medical knowledge 
because he lacks the requisite professional medical training, 
certification and expertise to present opinions regarding such 
matters.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that matters involving special experience or special 
knowledge require the opinions of witnesses skilled in that 
particular science, art, or trade).  Therefore, the Veteran's 
statements regarding etiology of his right ear hearing loss in 
this case do not constitute competent evidence on which the Board 
can make a service connection determination.

To the extent that the Veteran has attested to having 
chronic/continuous symptomatology of right ear hearing loss since 
service, the Board recognizes that the Veteran can attest to 
factual matters of which he had first-hand knowledge, such as in-
service noise exposure.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Furthermore, he can attest to decreased 
hearing in his ears.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  However, although the Veteran can attest to experiencing 
symptoms such as difficulty hearing, the Board must address the 
credibility of the Veteran's statements.  For instance, the Board 
can weigh the absence of contemporaneous medical evidence against 
the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 
1331 (2006).  Although the Veteran asserts that his right ear 
hearing loss disability has existed since service, the in-service 
audiogram and separation examination report shows that the 
Veteran's hearing was within normal limits and the records do not 
reveal any complaints related to hearing loss during active 
service.  Thus, the assertions of difficulty hearing since 
service are contradicted by contemporaneous service treatment 
records.  In these circumstances, the Board gives more credence 
to the contemporaneous medical evidence of record, which was 
negative for complaints, diagnoses, or treatment for right ear 
hearing loss during active service.  See Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
addition, in the private treatment records dated in 2008, the 
Veteran reported that he experienced hearing loss for twenty 
years.  The Board observes that this reported history would place 
the onset of the Veteran's hearing loss in the late 1980s, years 
after the Veteran's separation from active service.  Thus, the 
Veteran's own statements contradict any chronic hearing loss 
during service.  In light of the above, entitlement to service 
connection for right ear hearing loss based on post-service 
continuity of symptomatology must be denied.   38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(b).

Lastly, the Board notes that service connection for a hearing 
loss disability may also be granted on a presumptive basis if it 
manifests itself to a degree of 10 percent or more within one 
year after discharge.  38 C.F.R. § 3.307, 3.309(a).  However, 
there is no evidence of such manifestation in this case.  On the 
contrary, the objective medical evidence shows that the Veteran 
did not have a hearing loss disability for VA purposes for years 
following the separation from active service.  Therefore, the 
Board finds that the Veteran's right ear hearing loss disability 
may not be presumed to have been incurred in active service.

In sum, after considering the credibility and probative value of 
the evidence in this case, the Board finds the evidence against 
the Veteran's claim for service connection for right ear hearing 
loss to be more persuasive than the evidence in favor of the 
claim.  Although the Veteran currently has a right ear hearing 
loss disability and reports having had the condition since active 
service, the Veteran's service treatment records and separation 
examination report show that the Veteran's hearing was within 
normal limits and do not show any findings, complaints, or 
notations of right ear hearing loss.  Furthermore, the October 
2009 VA examiner, after physical examination and review of the 
claims file, opined that the Veteran's right ear hearing loss was 
not related to active service.  Thus, after careful 
consideration, the Board concludes that the clinical and 
objective medical evidence in this case is more accurate and far 
more probative than the statements of the Veteran, offered years 
after his discharge from service.  See Curry, 7 Vet. App. at 68.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for service connection for right 
ear hearing loss.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt provision 
does not apply.  Accordingly, the Board concludes that service 
connection for right ear hearing loss is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2010).




	(CONTINUED ON NEXT PAGE)


ORDER

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for an acquired psychiatric disorder is granted.

Relevant official service department records having been 
received, reconsideration of the original claim for service 
connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral hearing loss is 
denied.  


REMAND

With respect to the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the Board finds 
that the Veteran must be afforded an additional VA examination.   

The evidence shows that the Veteran has a long history of 
psychiatric problems.  Upon entrance to active service in July 
1978, the Veteran's psychiatric condition was clinically 
evaluated as normal and the report did not include any diagnoses 
or complaints of a psychiatric disorder.  During active service, 
the Veteran complained of anxiety and nervous problems.  
Initially, the Veteran was diagnosed with situational anxiety 
reaction and hospitalized in October 1979.  However, on the 
November 1979 discharge summary, the Veteran was diagnosed with 
passive-aggressive personality disorder and alcoholism.  The 
February 1980 separation examination report noted that the 
Veteran's psychiatric condition was clinically evaluated as 
normal.  However, in a clinical record completed prior to 
separation in February 1980, the Veteran was again diagnosed with 
situational anxiety reaction.  In the February 1980 report of 
medical history, the Veteran checked yes as to having experienced 
nervous trouble of any sort and depression or excessive worry.  

Following separation from service, the Veteran has been treated 
for various psychiatric disorders including schizoaffective 
disorder, bipolar disorder, and personality disorder.  The 
Veteran has also experienced a long history of alcoholism and 
drug abuse since his period of active service.  In a November 
2005 VA treatment record, a VA psychiatrist listed an assessment 
of alcohol dependence and drug dependence with physiologic 
dependence.  However, the psychiatrist specifically noted to rule 
out (r/o) substance induced psychosis and to rule out substance 
induced mood disorder.  In an October 2008 letter from the 
Veteran's treating VA psychiatrist, it was noted that the Veteran 
was diagnosed with schizoaffective disorder, bipolar type.  The 
psychiatrist explained that in reviewing the Veteran's records 
from the military and the VA treatment records, the Veteran had a 
long history of mood, personality disturbance, and substance use 
that was chronic.  It was noted that the stressors encountered 
while in the military more likely than not exacerbated the 
Veteran's symptoms.  

The Veteran was afforded a VA examination in October 2009.  The 
examiner reviewed the claims file and listed diagnoses of 
malingering, polysubstance dependence, substance-induced mood 
disorder, and substance-induced psychotic disorder on Axis I and 
listed a diagnosis of personality disorder on Axis II.  The 
examiner opined that the malingering, polysubstance dependence, 
substance-induced mood disorder, and substance-induced psychotic 
disorder were not caused by or a result of military service.  The 
examiner noted that the records indicated that the Veteran had 
heavy drug and alcohol use beginning as early as 1977 and that 
the discharge examination as well as service treatment records 
did not indicate a psychotic disorder and that the Veteran had 
been diagnosed multiple times with a personality disorder.  It 
was noted that the Veteran had a rough childhood and was raped by 
an older woman when he was 17 years old.  The examiner stated 
that the current evaluation and testing indicated a very 
significant amount of malingering of symptoms. 

In this case, the Board finds that another VA examination is 
necessary prior to adjudication of the Veteran's claim.  The 
Board recognizes that the October 2009 VA examiner diagnosed the 
Veteran with malingering, substance-induced mood disorder, and 
substance-induced psychotic disorder.  Although the examiner 
listed the Veteran's prior psychiatric history in the report, 
when providing the opinion and current diagnoses, the examiner 
did not address the conflicting medical evidence of record which 
shows that the Veteran has been diagnosed with schizoaffective 
disorder and bipolar disorder.  The examiner did not indicate 
which evidence was accepted or rejected when determining whether 
an acquired psychiatric disorder is related to the Veteran's 
period of active service.  For example, the VA examiner did not 
address the October 2008 letter from the Veteran's treating 
psychiatrist who opined that the Veteran's symptoms were 
exacerbated during his period of active service.  Moreover, the 
Board notes that the October 2009 VA examiner did diagnose, in 
pertinent part, a personality disorder.  However, the examiner 
did not indicate whether there was a service-related disease or 
injury superimposed on the Veteran's personality disorder 
resulting in additional disability.   Personality disorders are 
not diseases or injuries within the meaning of applicable 
legislation for compensation purposes and, therefore, generally 
cannot be service connected as a matter of express VA regulation.   
38 C.F.R. § 3.303(c), 4.9, 4.127.  The only possible exception is 
if there is evidence of additional disability due to a 
superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. 
Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.  
The Board notes that defects are defined as "structural or 
inherent abnormalities or conditions which are more or less 
stationary in nature."  VAOPGCPREC 82-90 (July 18, 1990).  
Congenital or developmental "defects" such as a personality 
disorder and mental deficiency automatically rebut the 
presumption of soundness and are therefore considered to have 
preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.

Although VA may not order additional development for the sole 
purpose of obtaining evidence unfavorable to a claimant, see 
Mariano v. Principi, 17 Vet. App. 305, 312 (2003), VA has 
discretion to determine when additional information is needed to 
adjudicate a claim.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) (stating that VA has discretion to schedule a Veteran for 
a medical examination where it deems an examination necessary to 
make a determination on the Veteran's claim); Shoffner v. 
Principi, 16 Vet. App. 208, 213 (2002) (holding that VA has 
discretion to decide when additional development is necessary).  
Accordingly, a new VA examination must be provided prior to our 
final adjudication of the Veteran's claim for service connection.

Moreover, it is clear that the Veteran seeks continually 
treatment for his psychiatric symptoms at the VA facility in 
Tampa.  Although the RO obtained a 2005 hospital report and the 
Veteran submitted a 2010 hospital report, the claims file does 
not contain his mental health outpatient treatment records.  
Since the question of the proper diagnosis has been raised by the 
2009 VA examiner, an adequate opinion must consider all the 
evidence, and the VA outpatient records must be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain the Veteran's 
outpatient and hospitalization records 
concerning his psychiatric disorder(s) from 
the VA facility in Tampa, dated from 2005 to 
the present. 

2.  After obtaining the Veteran's VA 
treatment records, he should be afforded a VA 
examination to determine the nature and 
etiology of any psychiatric disorder that may 
be present.  Any and all studies, tests, and 
evaluations deemed necessary by the examiner 
should be performed.  

The examiner is requested to review all 
pertinent records associated with the claims 
file, including the Veteran's service 
treatment records.  The examiner should 
identify all psychiatric disorders present.   

The examiner should provide an opinion as to 
whether any current acquired psychiatric 
disorder is at least as likely as not related 
to service or any event of service and not 
the result of willful misconduct (alcohol or 
substance abuse).  In providing the opinion, 
the examiner should specifically address the 
October 2009 VA examination report, the 
October 2008 letter and the other medical 
evidence of record stating that the Veteran 
has a current psychiatric disorder.  

Lastly, with respect to the Veteran's 
diagnosis of a personality disorder, the 
examiner should provide an opinion as to 
whether the Veteran had an additional 
disability from aggravation (i.e., a 
permanent worsening) of the personality 
disorder during service by superimposed 
disease or injury.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of a conclusion as it 
is to find against it.)

In rendering the opinion, the examiner should 
not resort to mere speculation, but rather 
should consider that the phrase "at least as 
likely as not" does not mean within the 
realm of medical possibility, but rather that 
the medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of a certain 
conclusion as it is to find against it.  
Thus, unless the examiner concludes that the 
current disability is either likely or 
unlikely the result of an event, injury, or 
disease incurred in service, the examiner 
should state whether it is at least as likely 
that the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the result of 
some other factor or factors.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board. Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2010), copies of all pertinent 
records in the Veteran's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before the 
record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


